Citation Nr: 1746730	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-14 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for spinal stenosis of the cervical spine (neck disability), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1971 to February 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).

The Board remanded this matter in October 2014 and June 2016 for additional development.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's neck disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the October 2015 VA examination, the Veteran contended that his neck may be adversely affected by residuals of his right ankle fracture that occurred during service when he fell from the ladder.  Specifically, the ankle intermittently and paroxysmally inverts when walking and the unexpectedness seems to elicit a jolt to his spine.  Additionally, the Veteran testified that his neck disability may be related to his back disability.  See May 2013 Board hearing transcript, pp. 9, 17; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The service treatment records show no diagnosis of or treatment for a neck condition.

A July 1999 VA treatment record notes the Veteran complained of neck pain for greater than 15 years.  The record shows a diagnosis of spinal stenosis of the cervical spine in an April 2004 VA treatment record.  The record shows subsequent diagnoses of degenerative disc disease of the cervical spine, see April 2006 VA treatment record, and cervical paraspinal muscle spasm.  See October 2015 VA examination.

In October 2009, the Veteran's private treating physician, Dr. Cuff, opined in regard to the Veteran's neck disability, that "it may well be that his injuries in the military contributed to these things."  However, he also noted that it was impossible to say absolutely that there is a correlation.

The Board notes that at the October 2015 VA examination, the Veteran contended that his posterior neck and upper back began to exhibit pain and muscle tension in 1987, which was 14 years after service.  In regard to his neck disability, he denied a specific injury and reported that he did not feel that the incident he had during service of falling 30 feet from a ladder that broke was causative.  He reported that he drove a truck since service and was concerned that his former occupation may be involved.  

The October 2015 VA examiner diagnosed spinal stenosis of the cervical spine and cervical paraspinal muscle spasm; however, he determined that these disabilities were not related to service or the Veteran's service-connected disabilities.  In regard to direct service connection, the examiner's rationale was that the Veteran's neck condition began approximately 14 years after service and neither the Veteran, nor the examiner, can identify a specific direct link to an in-service event or situation that would serve as a provocateur for the currently assessed neck conditions.  He determined it was more likely due to the combination of age and 40 years of truck driving with repetitive neck movement.  In regard to secondary service connection, the examiner determined that occasional and intermittent unexpected inversion movement of the right ankle may result in a in a transient or momentary upper spine muscle imbalance; however, it is less likely than not that this mechanism would be of sufficient magnitude so as to result in a permanent worsening of the cervical degenerative disease and related muscle spasm.  The examiner also noted it is unclear mechanistically how the Veteran's low back condition would cause or permanently aggravate the neck conditions.  Further, the examiner determined it is mechanistically it is less likely than not that the Veteran's service-connected cardiac disease, PTSD and tinnitus would cause or permanently aggravate or worsen the Veteran's cervical conditions.

The June 2016 VA addendum medical opinion also provided negative nexus opinions.  The opinion noted that service records do not document a chronic ongoing treatment or condition for cervical stenosis or other cervical disability.  The opinion noted that medical records do not document that any neck disability was caused or aggravated beyond its normal progression by right ankle and the right ankle is too remote to cause the cervical disability.  The opinion also noted that medical records do not document that any neck disability was caused or aggravated beyond its normal progression by lumbar disc disease with arthritis and a proximal neck would not be caused by distal lumbar.  Further, the opinion noted that medical records do not document that any neck disability was caused by or aggravated beyond its normal progression by the aggregate impact of his service-connected disabilities.  The Board finds the October 2015 VA examination and June 2016 VA addendum medical opinion to be the most probative evidence of record.

Although the Veteran contends that his neck disability is related to his service or a service-connected disability, the Board finds that the question regarding the potential relationship between the Veteran's neck disability and his service and/or service-connected disabilities to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute his neck disability to his military service or a service-connected disability.  Therefore, the Veteran's contention that his neck disability is related to service and/or a service-connected disability is not competent and therefore not probative.

As the most probative evidence of record shows that the Veteran's neck disability is not related to service or a service-connected disability, the preponderance of the evidence is against the claim, and service connection for a neck disability is denied.  


ORDER

Service connection for a neck disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


